--------------------------------------------------------------------------------

Exhibit 10.3
 
STATE-INVESTORS BANK
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
19th day of July 2011, between State-Investors Bank (the “Bank”), a federally
chartered savings bank and a wholly owned subsidiary of State Investors Bancorp,
Inc., a Louisiana corporation (the “Corporation”), and Daniel McGowan (the
“Executive”).




WITNESSETH


WHEREAS, the Executive is currently employed as Chief Financial Officer of the
Bank;


WHEREAS, the Executive is currently employed as Chief Financial Officer of the
Corporation;


WHEREAS, the Bank adopted a Plan of Conversion pursuant to which the Bank
converted to a federally chartered stock savings bank and became a wholly owned
subsidiary of the Corporation (the “Conversion”);


WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement;


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth; and


WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Corporation;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:


1.            Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:


(a)           Annual Compensation.  The Executive's “Annual Compensation” for
purposes of determining severance payable under this Agreement shall be deemed
to mean the sum of (i) the annual rate of Base Salary as of the Date of
Termination, and (ii) the cash bonus, if any, earned by the Executive for the
calendar year immediately preceding the year in which the Date of Termination
occurs.


(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(c)           Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.


(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(f)            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.


(h)           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.


(i)            Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
(i)     any material breach of this Agreement by the Bank, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) a material diminution in the authority,
duties or responsibilities of the supervisor to whom the Executive is required
to report, or
 
(ii)    any change in the geographic location at which the Executive must
perform his services under this Agreement which is at least 35 miles or more
from the geographic location at which the Executive was performing his services
for the Bank;




provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.


(j)            IRS.  IRS shall mean the Internal Revenue Service.


(k)           Notice of Termination.  Any purported termination of the
Executive's employment by the Bank for any reason, including without limitation
for Cause, Disability or Retirement, or by the Executive for any reason,
including without limitation for Good Reason, shall be communicated by a written
“Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be effective
immediately if the Bank terminates the Executive’s employment for Cause, and
(iv) is given in the manner specified in Section 10 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)             Retirement.  “Retirement” shall mean a voluntary termination by
the Executive which constitutes a retirement, including early retirement, under
the Bank’s 401(k) plan.


2.             Term of Employment and Duties.


(a)           The Bank hereby employs the Executive as Executive Vice President
and Chief Financial Officer and the Executive hereby accepts said employment and
agrees to render such services to the Bank on the terms and conditions set forth
in this Agreement.  The terms and conditions of this Agreement shall be and
remain in effect during  the period of three years beginning on August 1, 2011
(the “Commencement Date”) and ending on the third anniversary of the
Commencement Date, plus such extensions, if any, as are provided pursuant to
Section 2(b) hereof (the "Employment Period").


(b)           Except as provided in Section 2(c), prior to the first annual
anniversary of the Commencement Date and each annual anniversary thereafter, the
Board of Directors of the Bank shall consider and review (after taking into
account all relevant factors, including the Executive’s performance) a one-year
extension of the term of this Agreement, and the term shall continue to extend
each year (beginning with the first annual anniversary date) if the Board of
Directors approves such extension unless the Executive gives written notice to
the Bank of the Executive’s election not to extend the term, with such notice to
be given not less than ninety (90) days prior to any such anniversary date.  If
the Board of Directors elects not to extend the term, it shall give written
notice of such decision to the Executive not less than ninety (90) days prior to
any such anniversary date.  If the Agreement is not extended as of any
anniversary date, then this Agreement shall terminate at the conclusion of its
remaining term.  References herein to the term of this Agreement shall refer
both to the initial term and successive terms.


(c)           Nothing in this Agreement shall be deemed to prohibit the Bank at
any time from terminating the Executive's employment during the Employment
Period for any reason, provided that the relative rights and obligations of the
Bank and the Executive in the event of any such termination shall be determined
under this Agreement.


(d)           During the term of this Agreement, the Executive shall serve as
the principal financial and accounting officer and shall be responsible for the
preparation of the financial statements of the Bank and the implementation of
all accounting policies of the Bank. The Executive shall report directly to the
President and Chief Executive Officer of the Bank.  In addition, the Executive
shall perform such executive services for the Bank as may be consistent with his
titles and from time to time assigned to him by the Bank's Board of Directors.
 
 
3.             Compensation and Benefits.


(a)           The Bank and the Corporation shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum
aggregate base salary of $103,750 per year (“Base Salary”) allocated in
accordance with Section 3(e) hereof, which may be increased from time to time in
such amounts as may be mutually determined by the Boards of Directors of the
Bank and the Corporation and may not be decreased without the Executive's
express written consent.  In addition to his Base Salary, the Executive shall be
entitled to receive during the term of this Agreement such bonus payments as may
be determined by the Boards of Directors of the Bank and the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the Bank, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Board of Directors of the Bank.  The Bank shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive's
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Bank and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Bank.  Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 3(a) hereof.


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of the Bank.  The Executive shall not be
entitled to receive any additional compensation from the Bank for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Bank.


(d)           During the term of this Agreement, in keeping with past practices,
the Bank and the Corporation shall continue to provide the Executive with an
automobile comparable to the one currently provided to him.  The Bank and the
Corporation shall be responsible and shall pay for all costs of insurance
coverage, repairs, maintenance and other incidental expenses, including license,
fuel and oil allocated in accordance with Section 3(e) hereof.


(e)           The Executive's compensation, benefits, severance and expenses
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on behalf of the Corporation and
the Bank, respectively.  No provision contained in this Agreement shall require
the Bank to pay any portion of the Executive’s compensation, benefits, severance
and expenses required to be paid by the Corporation pursuant to this Agreement
or the agreement of even date being entered into between the Corporation and the
Executive.


4.             Expenses.  The Bank shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Bank, including, but
not by way of limitation, automobile expenses described in Section 3(d) hereof,
and traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise), subject to
such reasonable documentation and policies as may be established by the Board of
Directors of the Bank.  If such expenses are paid in the first instance by the
Executive, the Bank shall reimburse the Executive therefor.  Such reimbursement
shall be paid promptly by the Bank and in any event no later than March 15 of
the year immediately following the year in which such expenses were incurred.


5.             Termination.


(a)           The Bank shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive's employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.


(b)           In the event that (i) the Executive's employment is terminated by
the Bank for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           In the event that the Executive's employment is terminated as a
result of Disability, Retirement or the Executive's death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.


(d)           In the event that (y) the Executive's employment is terminated by
the Bank for other than Cause, Disability, Retirement or the Executive's death
or (z) such employment is terminated by the Executive for Good Reason, in each
case either before or after a Change in Control, then the Bank shall, subject to
the provisions of Section 6 hereof, if applicable,


(i)            pay to the Executive, in a lump sum as of the Date of
Termination, a cash severance amount equal to three (3) times that portion of
the Executive's Annual Compensation paid by the Bank,


(ii)           maintain and provide for a period ending at the earlier of (A)
thirty-six (36) months after the Date of Termination or (B) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive's continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Bank in which the Executive was entitled to participate
immediately prior to the Date of Termination, subject to subparagraphs (iii),
(iv) and (v) below, with the Executive to pay any employee portion of the
premiums that he would have been required to pay if he was still an employee of
the Bank,


(iii)           in the event that the Executive's participation in any plan,
program or arrangement as provided in subparagraph (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, then the Bank
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive was entitled to receive under such plans, programs and
arrangements immediately prior to the Date of Termination, except that
subparagraph (iv) below shall be applicable if the alternative benefits would
still trigger the payment of an excise tax under Section 4980D of the Code,


(iv)           in the event that the continuation of any insurance coverage
pursuant to Section 5(d)(iii) above would trigger the payment of an excise tax
under Section 4980D of the Code, then in lieu of providing such coverage, the
Bank shall pay to the Executive within 10 business days following the Date of
Termination (or within 10 business days following the discontinuation of the
benefits if later) a lump sum cash amount equal to the projected cost to the
Bank of providing such coverage to the Executive, with the projected cost to be
based on the costs being incurred immediately prior to the Date of Termination
(or the discontinuation of the benefits if later), as increased by 10% each
year, and


(v)            any insurance premiums payable by the Bank pursuant to Section
5(d)(ii) or (iii) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year.
 
 
5

--------------------------------------------------------------------------------

 
 
6.            Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Corporation or the Bank, would constitute a “parachute payment” under
Section 280G of the Code, then the payments and benefits payable by the Bank
pursuant to Section 5 hereof shall be reduced by the minimum amount necessary to
result in no portion of the payments and benefits payable by the Bank under
Section 5 being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code.  In no
event shall the payments and benefits payable under Section 5 exceed three times
the Executive’s average taxable income from the Bank for the five calendar years
preceding the year in which the Date of Termination occurs, with any benefits to
be provided subsequent to the Date of Termination to be discounted to present
value in accordance with Section 280G of the Code.  If the payments and benefits
under Section 5 are required to be reduced, the cash severance shall be reduced
first, followed by a reduction in the fringe benefits.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Bank and paid
by the Bank.  Such counsel shall promptly prepare the foregoing opinion, but in
no event later than thirty (30) days from the Date of Termination, and may use
such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained in this Section 6 shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.


7.            Mitigation; Exclusivity of Benefits.


(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii) above.


(b)          The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Bank pursuant to employee benefit plans of
the Bank or otherwise.


8.            Withholding.  All payments required to be made by the Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Bank shall determine
are required to be withheld pursuant to any applicable law or regulation.


9.            Assignability.  The Bank may assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.


10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
 
6

--------------------------------------------------------------------------------

 



  To the Bank:  Secretary     State-Investors Bank     1041 Veterans Blvd.    
Metairie, Louisiana  70005         To the Corporation:  Secretary     State
Investors Bancorp, Inc.     1041 Veterans Blvd.     Metairie, Louisiana  70005  
      To the Executive: Daniel McGowan     At the address last appearing on    
the personnel records of the Bank

 
11.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Bank to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.


13.           Nature of Obligations.  Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.


14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to Section
563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and Regulations, 12
C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.


(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank's affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.


(c)            If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.


(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.


19.            Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.


20.            Entire Agreement.  This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Bank and the Executive with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect.  Notwithstanding the foregoing, nothing contained in this Agreement
shall affect the agreement of even date being entered into between the
Corporation and the Executive.
 
 
[Remainder of page intentionally left blank]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

Attest: STATE-INVESTORS BANK         /s/ Janice DiVincenti    By:  /s/ Anthony
S. Sciortino   Janice DiVincenti     Anthony S. Sciortino Corporate Secretary  
President and Chief Executive Officer           EXECUTIVE           By:  /s/
Daniel McGowan       
Daniel McGowan


9